El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal. '
El presente es un recurso de apelación interpuesto contra resolución de la Corte de Distrito de Guayama por vir-tud de la cual se desestimó finalmente cierta petición de “cer-tiorari.”
*508Los hechos, tales como aparecen de los autos, son así: Mariano Rovellat Canals estableció nna demanda en la Corte Municipal de Gruayama contra José María Ortiz y Rivera, representado por su madre natural Simona Rivera, en cobro de honorarios profesionales. En la misma demanda se hizo constar que el demandado José María Ortiz era menor de edad. Se emplazó únicamente a Simona Rivera. Se pidió y obtuvo la anotación de rebeldía del demandado, y se dictó sentencia en contra suya concediendo lo pedido en la de-manda. Así las cosas, compareció el demandado Ortiz, re-presentado por su madre natural Simona Rivera, por medio de su abogado, y solicitó que se dejara sin efecto todo lo actuado por ser nulo el emplazamiento. El demandante se allanó y la corte resolvió de conformidad con lo solicitado por el demandado. Volvió a expedirse nuevo emplazamiento y volvió el demandado a solicitar su nulidad y la corte a decretarla. Se expidió un tercer emplazamiento; el deman-dado solicitó también que fuera declarado nulo y esta vez la corte resolvió en contra suya. En tal estado el procedi-miento, el demandado archivó conjuntamente una excepción previa alegando que la demanda no aducía hechos suficien-tes para determinar una causa de acción, una solicitud de traslado del pleito a la corte municipal de su domicilio y un affidavit de méritos a los efectos de demostrar que le asis-tía una buena y suficiente defensa. La corte municipal, sin entrar a considerar los méritos de la solicitud de traslado, la desestimó por entender que el demandado se había some-tido a su jurisdicción. El demandado acudió entonces a la Corte de Distrito de G-uayama por medio de un recurso extraordinario de certiorari, y la corte de distrito, el 19 de mayo de 1914, desestimó su petición y ordenó la devolución de los autos a la corte municipal para que continuara el procedimiento de acuerdo con la ley.
Expuestos los hechos que anteceden, procederemos al es-tudio y resolución de la cuestión legal envuelta.
¿Queda sometido a la jurisdicción de una corte el deman-*509dado que ante ella comparece a los únicos efectos de solici-tar la nulidad del emplazamiento qne se le lia hecho para contestar una demanda entablada por otra persona ante la expresada corte?
A nuestro juicio, si el emplazamiento es en realidad de verdad nulo, no queda sometido; pero si no lo es, queda, en principio.
En el presente caso, por dos veces se declaró por la Corte Municipal de Guayama la nulidad del emplazamiento hecho al demandado. Hasta ese momento -el estado de derecho del asunto, era: una demanda entablada y nada más.
Pero volvió a emplazarse al demandado. Este solicitó la nulidad del emplazamiento y la corte resolvió que el em-plazamiento era valido. Si la resolución de la corte municipal estuvo bien fundada, entonces, de acuerdo con la ley, artículo 98 dol Código de Enjuiciamiento Civil, debe consi-derarse que la corte adquirió en principio jurisdicción sobre las partes y que todo procedimiento subsiguiente le quedó-sometido desde la entrega del emplazamiento válido y de la copia de la demanda.
Ahora bien, el hecho de que el demandado fuera debida-mente emplazado y de que por tanto deba partirse de la base de que la corte municipal adquirió jurisdicción en prin-cipio sobre su persona, ¿impide que el dicho demandado-pueda, al comparecer a contestar o a formular excepciones, solicitar el traslado del pleito a la corte de su residencia? A nuestro juicio, no lo impide.
Cita el juez municipal en apoyo de su resolución negando-el traslado del pleito, el artículo 77, No. 3, del Código ,de Enjuiciamiento Civil, y la decisión de esta Corte Suprema en el caso de Busó v. Borinquen Sugar Co., 19 D. P. R., 357.
Con respecto al origen e interpretación del artículo 77 del Código de Enjuiciamiento Civil, debe examinarse el caso-de Hernaíz, Targa & Co. v. Vivas, 20 D. P. R., 106, 114. A los efectos del traslado de pleitos, dicho artículo debe apli-*510carse siempre en relación con el 82 y siguientes del propio cuerpo legal.
El caso de Busó v. Borinquen Sugar Co. es distinto a éste que estamos considerando. En el de Buso la parte de-mandada no presentó como en éste su solicitud de traslado al comparecer a excepcional' la demanda. Allí la parte de-mandada pidió a la corte que ordenara al demandante que separara las causas de acción que ejercitaba en la demanda y que le concediera una prórroga para archivar su escrito de contestación. Aquí la parte demandada limitó sus pri-meras comparecencias a pedir la nulidad del emplazamiento, esto es, a atacar la validez del documento determinante de la jurisdicción de la corte sobre la persona del demandado. En el caso de Buso la comparecencia del demandado es cla-ramente de carácter general. En éste, de naturaleza especial. In re Clarke, 125 Cal., 388; Security etc. Co. v. Boston etc. Co., 126 Cal., 418. En el caso de Buso la petición de traslado no se hizo siguiendo el procedimiento marcado por la ley. En éste se ha seguido a la letra tal procedimiento. Art. 82 del Código de Enjuiciamiento Civil.
En tal virtud y siendo la solicitud de traslado fundada en que el demandado reside en un distrito distinto de aquel en que se interpone la demanda una cuestión de derecho y no discrecional, Watts v. White, 13 Cal., 321, O’Neil v. O’Neil, 54 Cal., 187, opinamos que el procedimiento seguido por la corte municipal de G-uayama, negándose de hecho a considerar por su méritos la petición de traslado dél deman-dado en el pleito seguidole por Mariano Rovellat Canals en cobro de honorarios profesionales y resolviendo que el dicho demandado no tenía derecho a hacer tal petición por haberse sometido a la jurisdicción de dicha corte por virtud de sus comparecencias solicitando la nulidad del emplazamiento, es erróneo y debió haber sido corregido por la Corte de Dis-trito de G-uayama en el recurso de certiorari ante ella inter-puesto.
En su consecuencia, debe revocarse la resolución apelada *511y ordenarse al juez municipal que proceda a considerar la solicitud de traslado que se le presentara y a resolverla por sus propios méritos.

Revocada la resolución apelada, anulada la orden de la Corte Municipal de Quay ama denegando la solicitud de traslado y se or-dena a dicha corte municipal que resuelva dicha solicitud de traslado por sus propios méritos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.